Exhibit 10.1

ASSUMPTION AGREEMENT

THIS ASSUMPTION AGREEMENT (this “Agreement”) is entered into and effective as of
May 9, 2014, by and among SUNCOKE ENERGY PARTNERS, L.P., a Delaware limited
partnership (the “Assumption Party”), and SUNCOKE ENERGY, INC., a Delaware
corporation (the “Borrower”). The Assumption Party and the Borrower are
sometimes hereinafter referred to individually as a “Party” and jointly as the
“Parties.”

RECITALS:

A. WHEREAS, the Borrower, the lenders party thereto from time to time, The Royal
Bank of Scotland PLC and Keybank National Association, as revolving facility co-
documentation agents, Bank of America, N.A., as revolving facility syndication
agent and term loan facility documentation agent, Credit Suisse Securities (USA)
LLC, as term loan syndication agent, J.P. Morgan Securities LLC, Credit Suisse
Securities (USA) LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
joint lead arrangers and joint bookrunners for the term loan facility, J.P.
Morgan Securities LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
joint lead arrangers and joint bookrunners for the revolving facility, and J.P.
Morgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Agent”), entered into a Credit Agreement, dated as of July 26, 2011, as
subsequently amended by an Amendment No. 1 to Credit Agreement, dated as of
January 24, 2013 (as the same now exists or may hereafter be further amended,
modified, supplemented, extended, renewed, restated or replaced, the “Credit
Agreement”); and

B. WHEREAS, on July 26, 2011, pursuant to the terms of the Credit Agreement, the
Borrower entered into a Tranche B Term Loan, as such term is defined in the
Credit Agreement, having an original principal amount of Three Hundred Million
Dollars ($300,000,000), repayable in equal quarterly installments at a rate of
one percent of the original principal amount per year, with the balance payable
on the final maturity date of July 26, 2018 (the “Term Loan”); and

C. WHEREAS, pursuant to an Indenture by and among the Borrower, the Guarantors
party thereto and The Bank of New York Mellon Trust Company, N.A., as Trustee,
dated July 26, 2011 (the “Indenture”), the Borrower, on January 25, 2012, issued
$400 million aggregate principal amount of its 7.625 percent senior unsecured
notes, due August 1, 2019, in an offering registered under the Securities Act of
1933 (the “Senior Notes”) and such Senior Notes are guaranteed on a senior
unsecured basis by each of the Borrower’s existing and future subsidiaries that
guarantees the Borrower’s obligations under the Credit Agreement; and

D. WHEREAS, the Assumption Party desires to assume full responsibility, as
between itself and the Borrower and its other affiliates, for the repayment of
Ninety-Nine Million Eight Hundred Sixty-Eight Thousand Three Hundred Twenty-Nine
Dollars and Six Cents ($99,868,329.06) of the outstanding balance of the
principal amount (excluding any interest, fees, penalties or other amounts due
on such balance or under the Credit Agreement) due under the Term Loan (the
“Assumed Loan Debt”); and

E. WHEREAS, the Assumption Party desires to assume full responsibility, as
between itself and the Borrower and its other affiliates, for the repayment of
the outstanding



--------------------------------------------------------------------------------

balance of the principal amount due under the Senior Notes (excluding any
accrued interest, fees, redemption or other premium (other than the Maximum
Make-Whole Premium defined in that certain Contribution Agreement dated as of
April 23, by and among the Assumption Party, the Borrower and Sun Coal & Coke
LLC (the “Contribution Agreement”)), penalties or other amounts due on such
Senior Notes or under the Indenture or any indenture supplemental thereto) that
the Assumption Party has acquired pursuant to a public tender offer completed on
or prior to the date hereof (the “Assumed Senior Notes”) (such outstanding
principal balance being One Hundred Sixty Million Dollars ($160,000,000) (the
“Assumed Note Debt” and, together with the Assumed Loan Debt, the “Aggregate
Assumed Debt”); and

F. WHEREAS, the Borrower has agreed to consent to the assumption of the
Aggregate Assumed Debt and its satisfaction pursuant hereto.

NOW THEREFORE, in consideration of the mutual covenants and agreements in this
Assignment and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the Assumption Party and the Borrower agree as
follows:

AGREEMENT:

1. Incorporation of Recitals; Certain Definitions. The foregoing recitals are
incorporated herein as a substantive, contractual part of this Agreement.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

2. Assumption. The Assumption Party hereby agrees, effective as of the date
hereof, to assume full and primary responsibility for the repayment of each of
the Assumed Loan Debt and the Assumed Note Debt as between itself and the
Borrower and any other Guarantor. The Assumption Party will indemnify and hold
harmless the Borrower and any other Guarantor (“Indemnified Persons”) with
respect to:

 

  (a) any principal amount due on the Term Loan, to the extent of the Assumed
Loan Debt; and

 

  (b) any principal amount due on the Assumed Senior Notes, to the extent of the
Assumed Note Debt (including the applicable the Maximum Make-Whole Premium).

To the extent, prior to the satisfaction and discharge of the Aggregate Assumed
Debt by the Assumption Party, any of the Borrower or any other Guarantor
actually makes a payment with respect to either:

 

  (x) the Term Loan, that reduces the outstanding principal balance due on such
Term Loan below the amount of the Assumed Loan Debt; or

 

  (y) the Senior Notes, that reduces the outstanding principal balance due on
the Assumed Senior Notes below the amount of the Assumed Note Debt,

 

2



--------------------------------------------------------------------------------

the Assumption Party agrees to reimburse the person making such payment, or
payments, such that under all circumstances, the Assumption Party bears
responsibility for the full outstanding principal amount of each of the Assumed
Loan Debt and the Assumed Note Debt.

3. Pre-payment. The Parties acknowledge that the Assumption Party shall satisfy
its respective obligations to repay each of the Assumed Loan Debt and the
Assumed Note Debt in connection with the Closing (as defined in the Contribution
Agreement) as follows:

 

  (a) the Assumption Party shall pre-pay the Assumed Loan Debt at the Closing
(as defined in the Contribution Agreement), and the Borrower shall facilitate
such pre-payment to occur at the Closing pursuant to Section 2.10(a) of the
Credit Agreement), from a portion of the proceeds from the issuance by the
Assumption Party of: (i) additional common units representing limited partner
interests in the Assumption Party to public investors; and (ii) additional
privately placed long-term debt in the form of the Assumption Party’s 7.375%
senior unsecured notes due February 1, 2020; and

 

  (b) the Borrower shall cause the Trustee under the Indenture to cancel the
Assumed Senior Notes at the Closing, and the Assumed Note Debt shall be deemed
repaid.

Upon repayment of the Aggregate Assumed Debt, the Assumption Party’s obligations
with respect to such Aggregate Assumed Debt shall terminate.

4. Representations and Warranties of the Assumption Party

 

  (a) The Assumption Party is a limited partnership duly organized and validly
existing in good standing under the laws of the State of Delaware.

 

  (b) The Assumption Party has all necessary power, authority and capacity to
enter into this Agreement and to perform its obligations hereunder; the
execution and delivery of this Agreement has been duly authorized by all
necessary partnership action on the part of the Assumption Party and this
Agreement has been duly executed by the Assumption Party.

 

  (c) No consent, approval or authorization of any third party is required for
consummation by the Assumption Party of the transactions contemplated by this
Agreement, and the execution and delivery of this Agreement and the performance
of the transactions contemplated hereby do not violate, conflict with, or cause
a default under any contract, agreement, document, or instrument, any law, rule,
regulation or any judicial or administrative decision to which the Assumption
Party may be subject.

 

  (d) The representations and warranties in Article V of the Contribution
Agreement remain true and accurate in all material respects.

 

3



--------------------------------------------------------------------------------

5. Representations and Warranties of the Borrower.

 

  (a) The Borrower is a corporation duly organized and validly existing in good
standing under the laws of the State of Delaware.

 

  (b) The Borrower has all necessary power, authority and capacity to enter into
this Agreement and to perform its obligations hereunder; the execution and
delivery of this Agreement have been duly authorized by all necessary corporate
action; and this Agreement has been duly executed by the Borrower.

 

  (c) No consent, approval or authorization of any third party, including any
governmental agency or authority or creditor, or any stockholder of the
Borrower, is required for the execution or delivery by the Borrower of this
Agreement, or for the consummation by the Borrower of the transactions
contemplated by this Agreement, and the execution and delivery of this Agreement
and the performance of the transactions contemplated hereby do not violate,
conflict with, or cause a default under any contract, agreement, document, or
instrument, or any law, rule, regulation or any judicial or administrative
decision to which the Borrower or the Interests (as defined in the Contribution
Agreement) may be subject (including the SunCoke Indenture, the SunCoke Credit
Agreement or the SunCoke Consent Decree (each as defined in the Contribution
Agreement)), or that would create a lien, security interest, encumbrance or
restriction of any kind upon the Interests.

 

  (d) The representations and warranties in Article IV of the Contribution
Agreement remain true and accurate in all material respects.

6. Right of Repayment. The Assumption Party hereby waives, in all respects, any
right of repayment from the Borrower or any Guarantor of any amounts paid by
them of, respectively, the Assumed Loan Debt, or the Assumed Note Debt,
including, but not limited to, any right to indemnification that the Assumption
Party may have against the Borrower otherwise arising out of, or in connection
with, any such amounts so paid by the Borrower or any Guarantor.

7. Delivery of Notice to Agent. The Borrower hereby represents and warrants that
it has delivered notice of the assumption of the Assumed Loan Debt pursuant to
this Agreement and, in connection with any satisfaction of the Assumed Loan Debt
by the Assumption Party, all pre-payment notices required to be provided to the
Agent, including, but not limited to, any notice required to be delivered to the
Agent pursuant to Section 2.10(a) of the Credit Agreement at least three
(3) business days prior to the effectiveness of this Agreement. Copies of the
notices provided are attached hereto as Exhibit A.

8. Counterparts. This Agreement may be executed by one or more of the parties to
this Agreement in any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by e-mail
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

4



--------------------------------------------------------------------------------

9. Further Assurance. Each Party agrees to do such other and further acts and
things and to execute and deliver to the other Party such additional documents,
financing statements, supplements, agreements and instruments, as may be
reasonably required or reasonably deemed advisable to carry into effect the
purposes of this Agreement.

10. Notice. All notices and other communications between the Parties shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy or e-mail. Each Party shall
provide its address, telecopy number or e-mail address for notices and other
communications hereunder by notice to the other Parties.

11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURE PAGE FOLLOWS.]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have duly executed this Agreement as of the date
first written above.

 

SUNCOKE ENERGY, INC. By:  

/s/ Frederick A. Henderson

  Name:   Frederick A. Henderson   Title:   Chairman and Chief Executive Officer
SUNCOKE ENERGY PARTNERS, L.P. By:  

SunCoke Energy Partners GP LLC,

its general partner

By:  

/s/ Frederick A. Henderson

  Name:   Frederick A. Henderson   Title:   Chairman and Chief Executive Officer

[Signature Page to the Assumption Agreement]

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Pre-payment Notice



--------------------------------------------------------------------------------

 

LOGO [g724162ex10_1pg08.jpg]

  

Mark E. Newman

Senior Vice President and

Chief Financial Officer

 

SunCoke Energy, Inc.

1011 Warrenville Road

Suite 600

Lisle, IL 60532

630.824.1934 Direct Dial

630.824.1134 Facsimile

menewman@suncoke.com

May 6, 2014

J.P. Morgan Chase Bank, N.A.

Attention: Brenda Alleyne

1111 Fannin Street, Floor 10

Houston, TX 77002

Telephone: 713-750-2377

Fax: 713-427-6307

with a copy to:

J.P. Morgan Chase Bank, N.A.

Attention: Peter Predun

383 Madison Avenue, FL 24

New York, NY 10179

Telephone: 212-270-7005

Fax: 212-270-5100

 

  Re: Notice of Prepayment of Term Loans

Ladies and Gentlemen:

Reference is made to (i) the Credit Agreement dated as of July 26, 2011 (as
amended, the “Credit Agreement”), among SunCoke Energy, Inc. (the “Borrower”),
the lenders party thereto from time to time, The Royal Bank of Scotland PLC and
Keybank National Association, as revolving facility co-documentation agents,
Bank of America, N.A., as revolving facility syndication agent and term loan
facility documentation agent, Credit Suisse Securities (USA) LLC, as term loan
syndication agent, J.P. Morgan Securities LLC, Credit Suisse Securities (USA)
LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint lead
arrangers and joint bookrunners for the term loan facility, J.P. Morgan
Securities LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint
lead arrangers and joint bookrunners for the revolving facility, and J.P. Morgan
Chase Bank, N.A., as administrative agent, and (ii) the Assumption Agreement to
be dated as of May 9, 2014 (the “Assumption Agreement”), among the Borrower and
SunCoke Energy Partners, L.P. (the “MLP”). Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.



--------------------------------------------------------------------------------

JP Morgan Chase Bank, N.A.

May 6, 2014

Page 2

 

Pursuant to the terms of the Assumption Agreement, the MLP shall make a
prepayment of the outstanding Term Loans on behalf of the Borrower pursuant to
Sections 2.10(a) and 2.11(b) of the Credit Agreement, and in connection with
that election, the Borrower sets forth below the information relating to such
prepayment (the “Proposed Prepayment”) as required by Section 2.10(a) of the
Credit Agreement:

1. The Business Day of the Proposed Prepayment is May 9, 2014.

2. The aggregate amount of the existing Term Loans to be prepaid is Ninety-Nine
Million Eight Hundred Sixty-Eight Thousand Three Hundred Twenty-Nine Dollars and
Six Cents ($99,868,329.06).

3. The Type of Loans subject to the Proposed Prepayment is Eurodollar Loans.

This notice is conditioned upon the closing of the sale by Sun Coal & Coke LLC
(“SC&C”), a subsidiary of the Borrower, to the MLP of thirty-three percent of
the limited liability company interests in Haverhill Coke Company LLC and
Middletown Coke Company, LLC owned by SC&C pursuant to the terms of the
Contribution Agreement, dated as of April 23, 2014, among SC&C, the MLP and the
Borrower. The sale is scheduled to close on Friday, May 9, 2014.

[SIGNATURE PAGE FOLLOWS.]



--------------------------------------------------------------------------------

Very truly yours, SUNCOKE ENERGY, INC. By:  

 

Name:   Mark E. Newman Title:  

Senior Vice President and

Chief Financial Officer

[Signature Page to Notice of Prepayment]